March 15, 1913. The opinion of the Court was delivered by
This is an appeal from an order granting to the plaintiff, leave to file a supplemental complaint.
The rule governing appeals in such cases, is thus stated inCopeland v. Copeland, 60 S.C. 135, 38 S.E. 269: "Since a supplemental pleading is in the nature of an amendment to the pleading, sought to be supplemented, the same rule should, in reason, apply, and must apply, if as stated inMoon v. Johnson, supra, the matter rests in the discretion of the Court. As stated by acting Associate Justice Benet, inNorris v. Clinkscales, 47 S.C. 498, "The Courts and text writers all concur, that by judicial discretion is meant sound discretion, guided by fixed legal principles. It must not be arbitrary nor capricious, but must be regulated upon legal grounds — grounds that will make it judicial. It must be controlled by conscience and not by humor.' In an appeal from the exercise of this discretion, this Court will not examine the evidence, with a view to substitute its judgment, as to its weight and sufficiency for that of the Judge, to whose discretion the matter is submitted. We merely *Page 18 
examine the evidence, with a view to ascertain whether there was abuse of discretion; that is, whether the Court's action was based upon his view of the evidence, or absence of evidence, or was but an arbitrary or capricious exercise of will, and without regard to the evidence."
The appellant has failed to satisfy this Court, that there was an abuse of discretion on the part of his Honor, the Circuit Judge.
Appeal dismissed.